Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/21 has been entered.
Claims 1-2, 5-6, 8-9, 11-13, 15, 17, and 21-24 have been examined in this application.  
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Li Zhang on 10/26/21.
Cancel claims 8-9
In claim 1, make the following change in line 5: 
“[…] the head; 
In claim 1, make the following change in line 12: 
“[…] the head; and
an adjustment mechanism configured to adjust a position and/or an orientation of the sealed optical system without changing the fixed angle between the first optical element and the second optical element, the adjustment mechanism comprising one or more pivots configured to rotate the optical system in order to adjust a separation between the incoming beam of electromagnetic energy and the outgoing beam of electromagnetic energy.”
Reasons for Allowance
Claims 1-2, 5-6, 11-13, 15, 17, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
At least the following limitations, when considered in context, makes claim 1 inventive: “[…] an adjustment mechanism configured to adjust a position and/or an orientation of the sealed optical system without changing the fixed angle between the first optical element and the second optical element, the adjustment mechanism comprising one or more pivots configured to rotate the optical system in order to adjust a separation between the incoming beam of electromagnetic energy and the outgoing beam of electromagnetic energy”, and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754 

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/08/2021